                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

INGRAM MICRO, INC.,

        Plaintiff,

vs.                                         Civil Action No. 1:17-CV-02549-CC

MINDFUL ECYCLING LLC,

        Defendant.

                           OPINION AND ORDER

        This matter is before the Court on Plaintiff /Counterclaim Defendant Ingram

Micro, Inc.’s (“Ingram Micro”) Sixth Motion in Limine to Bar Evidence and

Testimony Regarding Witnesses Named on Mindful eCycling, LLC (“MeC”)’s

Witness Lists but Not Called at Trial. The Court, being duly advised on the premises,

now GRANTS said Motion.

        The Court finds inadmissible any evidence or testimony concerning or related

to the fact that witnesses were named on Ingram Micro’s witness list but not called

at trial because such references would have little probative value and would be

highly unfairly prejudicial to Ingram Micro’s case. The Parties, counsel, and their

witnesses may not refer to this evidence in the presence of the jurors or prospective

jurors.

                                        -1-
12778289v1
        SO ORDERED, this 18th           December
                         ___ day of _______________, 2019.




                                s/ CLARENCE COOPER
                                ______________________________
                                CLARENCE COOPER
                                UNITED STATES DISTRICT JUDGE

Submitted by:

LEWIS WAGNER, LLP

/s/ Aaron D. Grant
A. Richard M. Blaiklock *
Indiana Bar No. 20031-49
Aaron D. Grant *
Indiana Bar No. 25594-59
* Admitted pro hac vice
501 Indiana Avenue, Suite 200
Indianapolis, IN 46202-6150
Telephone: (317) 237-0500
Facsimile: (317) 630-2790
Email:       rblaiklock@lewiswagner.com
             agrant@lewiswagner.com

HAWKINS PARNELL & YOUNG LLP

/s/ Carl H. Anderson, Jr.
Carl H. Anderson, Jr.
Georgia Bar No. 016320

303 Peachtree Street, N.E., Suite 4000
Atlanta, Georgia 30308-3243
Telephone: 404) 614-7400
Telecopier: (404) 614-7500
E-mail:     canderson@hpylaw.com

Attorneys for Plaintiff Ingram Micro, Inc.


                                         -2-
12778289v1
